
	

115 SRES 332 ATS: Commemorating the christening of the USNS Hershel “Woody” Williams.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 332
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2017
			Mr. Manchin (for himself and Mrs. Capito) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the christening of the USNS Hershel “Woody” Williams.
	
	
 Whereas Chief Warrant Officer 4 Hershel Woodrow “Woody” Williams of Fairmont, West Virginia, served in the Marine Corps for 17 years;
 Whereas Hershel Woodrow “Woody” Williams served valiantly as a demolition sergeant with the 21st Marines, 3d Marine Division, against enemy Japanese forces at the Battle of Iwo Jima;
 Whereas on October 5, 1945, Hershel Woodrow “Woody” Williams received the Medal of Honor from President Harry S. Truman for “valiant devotion to duty” at Iwo Jima on February 23, 1945;
 Whereas Hershel Woodrow “Woody” Williams is the sole surviving Marine veteran of World War II to wear the Medal of Honor;
 Whereas on January 14, 2016, during a ceremony in Charleston, West Virginia, Secretary of the Navy Ray Mabus announced that the Expeditionary Sea Base Ship T–ESB 4—the second of its kind—would be named United States Naval Ship (referred to in this preamble as USNS) Hershel “Woody” Williams;
 Whereas on August 19, 2017, the United States Navy launched the USNS Hershel “Woody” Williams; and Whereas on October 21, 2017, the USNS Hershel “Woody” Williams was christened in San Diego, California: Now, therefore, be it
		
	
 That the Senate commemorates the christening of the United States Naval Ship Hershel “Woody” Williams and its mission to support mine countermeasures, counter-piracy operations, maritime security, and humanitarian and crisis response operations.
		
